Harmonised conditions for the marketing of construction products (debate)
The next item is the report by Mrs Neris, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a regulation of the European Parliament and of the Council laying down harmonised conditions for the marketing of construction products - C6-0203/2008 -.
Mr President, Commissioner, ladies and gentlemen, this evening we are coming to the end of the first phase of the work of examining the Commission proposal on the conditions for the marketing of construction products.
I wish, in this respect, to thank the Commission for its technical support, and I also wish to thank all of the shadow rapporteurs for their receptiveness and their willingness to engage in dialogue, which has enabled us gradually to arrive at the same positions and to reach agreement on major points of this issue.
Whilst it is true that we fully support the objectives of the reform, which are to improve the market's operation, to give credibility to the CE label and to simplify the system, and that we share the unquestionable interest in having a common technical language, a broad majority of the members of the Committee on Internal Market and Consumer Protection were anxious to air their doubts.
These doubts can be explained in the first place by our unanimous desire to avoid simplifying and relaxing procedures and thus curbing product control and declarations.
They also arise from the position of the Commission which, in our view, tends to be happy with a situation in which product assessment criteria are in part left up to the Member States, so that the real meaning of the CE label depends on the country in which the products are marketed, thus causing problems of credibility.
Our reservations are based finally on the fact that, at a time when we wish to take Europe down the road of a green economy, the text proposed to us deals neither with the energy performance of products nor with their partial harmfulness to users.
To answer these concerns, the Committee on the Internal Market and Consumer Protection has introduced a series of changes. I personally will mention five of them.
We propose, in the first place, to maintain the obligation for construction products placed on the market to have the CE label, in order to guarantee that everything sold in Europe has undergone the appropriate control procedures.
This choice must not contribute to creating extra burdens on the weakest companies, thus handicapping their activity. That is why we have defended maintaining simplified procedures for micro-enterprises and why we have introduced a measure exempting small-scale craftspeople from a compulsory CE label.
The second point concerns the simplified procedures to make access to the CE label easier. We have, however, decided to reserve access to these procedures to manufacturers of construction products, not to importers. This approach, which is aimed at improving the supervision of the market, will enable us to prevent low quality products from being imported by dubious import companies.
The third major change is the introduction of a minimum level of harmonisation as regards the criteria for assessing construction products in Europe. This is to ensure that the CE label has the same meaning in whichever country the product is marketed in.
Where possible, we would in fact like the requirements applied to product assessment in Europe to be the same in all the Member States. To this end, we have also introduced the option of creating new assessment criteria that are not merely technical, but can also be used to measure performance on subjects of general interest, such as the environment, safety and health risks.
To the same end - and this will be my fourth point - we have helped to significantly enhance the user information provided by manufacturers in the declaration of performance. Manufacturers will, in particular, have to declare any harmful substances appearing henceforth on an annexed list, which also includes the substances mentioned in the REACH Directive.
Finally, and this is my last point, the members of the Committee on Internal Market and Consumer Protection have tried to introduce more transparency in relation to the certification conditions for construction products, more transparency in relation to the companies' role in the certification process, and more transparency, too, in relation to the clarification of the conditions of access to the CE label, clearly distinguishing the access routes for products covered by a harmonised standard from the route reserved for products that are not and that are often referred to as innovative products.
This work is in fact coming to an end, but it has not reached the stage that we wanted. The difficulties faced in the Council as regards formulating a position meant that one could not be agreed, despite good cooperation from the French Presidency and the Czech Presidency.
Today, I regret this, although I am aware that the extra time allocated to us might allow us, at second reading, to achieve a much broader consensus and, above all, to have more meaningful discussions, where these positions for this sector will be voiced.
Vice-President of the Commission. - (DE) Mr President, honourable Members, I would like to thank the rapporteur, Mrs Neris, for her efforts in working on such a comprehensive and technically complicated proposal. This is a law-making process that has created great challenges for us all, but we must be clear that what we are talking about here is the future of an extraordinarily important sector.
Construction products alone already make up 3% of internal European products, and if we include construction activity, the construction sector amounts to 10% of the total economic output of the European Union. It is absolutely clear, therefore, that efforts to improve the competitiveness of this sector - especially in the current crisis - are particularly important.
With this proposal, we are aiming to create a solid basis for the consolidation of the internal market for construction products. Only in that way can we secure the necessary growth and jobs beyond the recovery phase. In order to achieve this goal, the current Construction Products Directive must be brought into line with the principles of better law-making.
I will now set out what we were trying to achieve. We wanted to clarify the basic concepts and the use of the CE mark, simplify the procedures in order to reduce costs for businesses, especially for small and medium-sized enterprises, and to raise the credibility of the entire system.
For me, it was about avoiding any unnecessary additional burdens for businesses, especially for the smallest companies. I therefore think it is important that no new administrative or assessment procedures are introduced, something that is of vital importance, above all, for the smallest local companies.
In accordance with the principles of the Small Business Act, which was, I would point out, given an extraordinarily warm welcome by this House not long ago, the Commission proposal puts forward simplified procedures for micro-businesses when it comes to products that do not give rise to any serious safety concerns. I do not want to see this approach changed - it is one of the key points of the proposal. This is because, in practice, it is the case for a number of families of construction products - such as windows, internal doors and floorings - that the existence of very small manufacturers is extremely important for the functioning of the market and is in the interests of consumers. The potential of these small manufacturers must be exploited efficiently for the benefit of the European construction industry.
I do not share the opinion that it is necessary to prescribe the declaration of hazardous substances going beyond the rules that we have already put in place under the REACH regulation. I assure you in all earnest that the rules laid down under the REACH regulations cover everything - there is nothing more that we would need to do for the construction sector - all the concerns that I have heard are comprehensively covered by the REACH regulation. I really do wonder what point there would be in having comprehensive, integrated legislation on chemicals if we were then to go and introduce new and deviating regulations for individual products. There is no way that the Commission would support such an idea.
Finally, I will deal with CE-marking and the abolition of national labelling. Let me be quite clear on this: where prescribed, national labelling adds additional testing requirements for construction products over and above the provisions of harmonised European standards, but it does not give any added value at all in terms of content. All it adds is more red tape and more work for the businesses in question. That is directly opposed to the main goal of the proposal.
The construction sector's situation is different from that of the traditional areas of what has been called our 'new approach law-making', which was recently the subject of the internal market package. We cannot simply copy the solutions implemented in the other sectors of 'new approach law-making' in the construction industry as it has a completely different structure and works with completely different materials.
For understandable reasons I have not gone into every amendment. We will inform Parliament's staff in writing of the Commission's position in relation to the rest of Parliament's amendments.
The proposal for a regulation on construction products is a very important proposal, in my view. I consider today's debate important and I share the view of the rapporteur that, with a little more time, we still have a good chance of achieving a result together and reaching a sound compromise.
rapporteur for the opinion of the Committee on Industry, Research and Energy. - Mr President, could I say that the Commissioner showed a good understanding of the construction industry. All I would say is that I think it represents a larger percentage of overall GDP, something like 12% or 13%, and of materials, say, 4 or 5%, so it is a very important sector.
I am a civil engineer by background and it was a privilege to do the opinion on behalf of the Committee on Industry, Research and Energy. I was delighted that at the end there was total, unanimous support for the opinion that we put down. We looked at the technical matters more than the marketing because, overall, it is really an internal market approach that we are discussing tonight.
The construction industry does need a regulation after 20 years of having the Directive in place. I would emphasise the need for more CE marking, which is absolutely essential. We do not want to see any more national standards and I wish this whole process every success for the future. It is a very important measure in a very important industry.
on behalf of the PPE-DE Group. - (SK) At present there are many differences in intra-state requirements for construction products and for installing them in buildings.
As construction is one of the sectors where the mutual recognition principle is most often breached, I welcome the proposed regulation on the marketing of construction products. It is a comprehensive piece of legislation which aims to update a 20 year old directive on construction products and several regulations. This regulation makes changes to the declaration of conformity requirement, harmonising the legal terminology and defining the exceptions for small and medium-sized enterprises. According to my information, producers of construction materials are very interested in the CE mark. Besides this, it should greatly simplify administration for exporters and importers and it has value from a marketing perspective.
Producers of lime, cement and bricks, for example, are already enjoying the benefits of the CE mark. In the construction sector the CE mark does not indicate safety and the national marks do not have additional value for users. Instead they represent a barrier to the internal market. National marks do not indicate that additional properties of a product have been tested, nor do they say anything about the quality of a construction product. Despite this, producers often have to pay for tests and for the right to label their products with national marks.
I have no objection to voluntary marking which has the purpose of testing the qualitative properties of products, such as ECO Design for example. I firmly believe that our aim must be to strengthen the CE mark and the obligation to use it. Commissioner Verheugen, I appreciate your opinion on the use of national marks for construction products, but as shadow rapporteur I support the original proposal of the Commission.
The harmonised standards are a more effective and appropriate instrument for producers on the construction products market and I am therefore proud of having drafted, here in the European Parliament, the framework for financing the European standards. I would like to thank the rapporteurs Mrs Neris, Mrs Fourtou and Mrs Rühle and their team for their excellent cooperation, as well as my colleagues Den Dover, Malcolm Harbour, Andreas Schwab and Tereza Pinto de Rezende for a great piece of work. I would also like to express my thanks to colleagues from the Commission and the Czech Presidency for their accommodating and constructive approach. I wish this legislation much success.
on behalf of the PSE Group. - (NL) Setting product standards is not simply a technical matter. Twenty years ago I was involved in the first standard-setting in a completely different area of responsibility, namely construction. I must say that I am pleased with the result that Mrs Neris has achieved.
That is, the performance of a construction product should be assessed not only in terms of its technical capabilities and essential characteristics but also in terms of the health and safety considerations of its use over its entire life cycle. Our group has therefore worked hard to include provisions that benefit both the safety and the security of employees and users as well as the environment. I thank the rapporteur for her support in this regard.
Our group is of the opinion that all information known to the manufacturer should be included in a declaration of performance, including information about hazardous substances. The Member States should ensure correct application of the legislation and provide for penalties for infringements, including criminal sanctions for serious infringements.
Mr President, when it comes to the harmonisation of products, the argument is all too often used that it is a technical matter that cannot be contaminated with social measures. I am pleased that, in this case, we have been able to resist this argument, and I hope that we can conclude this tomorrow.
Mr President, Commissioner, ladies and gentlemen, first of all, I wish to congratulate Mrs Neris on the work she has achieved on a technical issue that is particularly difficult for non-experts like us.
The aim of the regulation proposed by the Commission is to achieve a harmonised legislative framework, whilst retaining flexibility and reducing administrative overheads and costs. I do not know if we have always met this specification, but at least we have tried, with the rapporteur and the others shadow rapporteurs, to facilitate the work for second reading, since the Council has been unable to arrive at a common position.
I will not go into the details, but I will take advantage of the time that remains to describe the Group of the Alliance of Liberals and Democrats for Europe's position on the CE label, one of the crucial points of this report. On this issue, the ALDE Group is in full agreement with the Commission and has always opposed the proliferation of national labels.
We will therefore vote in favour of making the CE label exclusive, of simplifying the procedures for acquiring this label, and of facilitation for micro-enterprises.
(DE) Mr President, Commissioner, ladies and gentlemen, I, too, would certainly like to add my thanks to the rapporteur, the shadow rapporteur and, above all, to Mrs Pleštinská and I would like to continue where Mrs Fourtou left off.
We did, after all, agree the Goods Package a year ago, and we had to resolve the difficult issue of CE-marking at that time. Commissioner Verheugen, the decision by the Socialist Group in the European Parliament to drag the compromise agreed then into this directive also has to do with the fact that the study that you commissioned was possibly not effectively represented in all parts of this House. You have a clear opportunity here, Commissioner, to press the Socialist Group more strongly not to ignore the results of the study. Perhaps there may also be some more recognition of this by tomorrow's vote, particularly since the CE marking in this directive - in contrast to in the Goods Package - does not relate to consumer-relevant information but exclusively to product characteristics that really serve a different purpose in any case.
As a second point, the Construction Products Regulation has been very successful in helping push towards the completion of the internal market as, for one thing, we were able to successfully bring about the simplification of the regulations for small and medium-sized enterprises in many areas and, for another, we implemented the relaxations for microenterprises that were announced in the Small Business Act and which we had been asked for, explicitly and often, in various places.
I absolutely agree with the points that have been made in respect of the national standards institutes. We need a much stronger European internal market in this respect. It needs to be possible for a Spanish manufacturer to get a product authorised for Germany or Sweden by a standards institute in Spain rather than having to rely exclusively on the threading of the eye of a needle that is national approval by each national institute.
Furthermore, Commissioner, I warmly welcome what you had to say in respect of the regulation of chemicals. It took great efforts for us to bring about the REACH regulation, and we should not be adding new regulations on top of that for each new legislative proposal that relates to materials with one chemical connection or other.
There are a couple of points that we must deal with again when it comes to second reading. The first is the question of the regulations governing product claims. There must be more on this area, I would think, so that users genuinely obtain an effective insight. We must also prevent duplicate regulation. Annex 6, in my view, goes too far. The Low Voltage Directive and the Machinery Directive already cover many issues in this regard. There needs to be a careful reconsideration of whether there should be lex specialis regulations in this case. For the rest, Mrs Neris has produced a fundamentally sound basis for the vote at first reading.
Vice-President of the Commission. - (DE) Mr President, my thanks for giving me the floor again, but I do not need it. All that is left for me to say is thank you all for this constructive and useful debate.
Mr President, thank you, Commissioner, thank you, ladies and gentlemen, for having contributed so fully to this work.
I will make just one comment: I have indeed taken into account all that has been said because I think that this work should continue. For us, it is important for this sector to be a little more structured within the Community, but, above all, for the standard, which we would like to be a little more exhaustive as regards the CE label, to be much more consistent. In this respect, our wish is above all for further European integration for a better Europe, and, indeed, further integration for these sensitive sectors, because we know that they are at the heart of our economies and are also levers for economic recovery. There is also a need to address all the points that we have mentioned.
The last thing I wanted to say relates in fact to what Mr Schwab was saying about all the studies. We will take into account the studies that have been completed, of course, not just to confirm what we have done, but to make any reassessment that proves necessary. I believe that for us it is essential that we put our heads together in this sector, and we will do so.
Thank you, Commissioner, for holding these fruitful exchanges, and I hope in any case that, at second reading, this text will be both consistent with and adapted to the needs of our companies in particular.
The debate is closed.
The vote will take place tomorrow at 12 noon.